Case 2:19-cv-08584-DFM Document 24 Filed 08/12/20 Page 1 of 2 Page ID #:1368
Case 2:19-cv-08584-DFM Document 24 Filed 08/12/20 Page 2 of 2 Page ID #:1369



  1   Respectfully submitted,
  2   LAW OFFICES OF LAWRENCE D. ROHLFING
  3
            /s/ Lawrence D. Rohlfing
  4   _________________________
      Lawrence D. Rohlfing
  5   Attorney for plaintiff
      LUIS M. ALVAREZ
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26

                                          -2-
